Case 1:18-cv-02705-MKB-RLM Document 53 Filed 04/01/19 Page 1 of 2 PageID #: 854



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------- X
 CHARLES LEHNERT, JENNIFER MUSARRA, and CELINE :
 D’AMORE,                                                                      :
                                                                               :   Civil Action No.
                       Plaintiffs, as proposed class                           :   18-cv-02705 (MKB)(RLM)
                       representatives, on behalf of                           :
                       themselves and all others                               :
                       similarly situated; and                                 :   NOTICE OF MOTION
                                                                               :
 ALISON ANDREL, ELISE ARTELT, RACHEL                                           :
 BRANDOFF, PAMELA CAFFREY, KARIN DAUBITZ,                                      :
 CASSIE FARRELLY, CHRISTINA HIOUREAS, MERIN                                    :
 JACOB, VAIBHAV KAJLA, CHRISTOPHER LEAMAN,                                     :
 CHRISTOPHE LEMETRE, JACOB LEVIN, HATSHEPSUT :
 PAKEMAN-SYMISTER, LEE PRESSER, JESSICA RAIMI, :
 SAMILYS RODRIGUEZ, DIANE SWICK and CHRISTIAN                                  :
 ZAMBRANO,                                                                     :
                                                                               :
                       Plaintiffs and members of the                           :
                       putative class,                                         :
                                                                               :
               -against-                                                       :
                                                                               :
 TOWN SPORTS INTERNATIONAL, LLC and TOWN                                       :
 SPORTS INTERNATIONAL HOLDINGS, INC. d/b/a NEW                                 :
 YORK SPORTS CLUBS, BOSTON SPORTS CLUBS,                                       :
 WASHINGTON SPORTS CLUBS and PHILADELPHIA                                      :
 SPORTS CLUBS,                                                                 :
                                                                               :
                       Defendants.                                             :
 ----------------------------------------------------------------------------- X

         PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law and

 Declaration of David E. Gottlieb, together with the exhibits attached thereto, Plaintiffs will move

 this Court, before the Honorable Roanne L. Mann, at the United States District Court, Eastern

 District of New York, 225 Cadman Plaza East, Brooklyn, New York 11201, for an order

 granting Plaintiffs’ Motion for Approval of Attorneys’ Fees.
Case 1:18-cv-02705-MKB-RLM Document 53 Filed 04/01/19 Page 2 of 2 PageID #: 855



 Dated: April 1, 2019
        New York, New York                 Respectfully submitted,

                                           WIGDOR LLP


                                           By: ___________________________
                                                 David E. Gottlieb
                                                 Taylor J. Crabill

                                           85 Fifth Avenue
                                           New York, NY 10003
                                           Telephone: (212) 257-6800
                                           Facsimile: (212) 257-6845
                                           dgottlieb@wigdorlaw.com
                                           tcrabill@wigdorlaw.com

                                           Attorneys for Plaintiffs




                                       2
